Exhibit 10.4.2
SECOND AMENDMENT TO THE
SANDRIDGE ENERGY, INC. SPECIAL SEVERANCE PLAN


        THIS SECOND AMENDMENT TO THE SANDRIDGE ENERGY, INC. SPECIAL SEVERANCE
PLAN (this “Second Amendment”), is effective November 6, 2019.


        WHEREAS, SandRidge Energy, Inc. (the “Company”) has adopted the
SandRidge Energy, Inc. Special Severance Plan (the “Plan”), effective April 1,
2018 (the “Plan Effective Date”), and the First Amendment to the Plan effective
December 17, 2018, to provide certain benefits to Eligible Employees, as defined
therein, who are separated from employment following the Plan Effective Date
through March 31, 2020 in circumstances that make them eligible for benefits
under the Plan.


        WHEREAS, the Company intends to modify the benefits afforded under the
Plan and therefore desires to amend the Plan;


        NOW, THEREFORE, the Plan is hereby amended as follows:


1.The Plan is hereby amended by deleting the phrase, “through March 31, 2020” of
Paragraph 1.


2. The Plan is hereby amended by deleting Section 2 (n) Healthcare Stipend and
replacing it with the following language:


“Healthcare Stipend means the payment an Eligible Employee who is an active
participant in the Company’s group health plan as of the Termination Date will
receive as part of his/her Special Severance Benefits. If the Eligible Employee
is in an officer position as of the Termination Date, the Healthcare Stipend
will be in the amount of Fifteen Hundred Dollars ($1,500.00); if the Eligible
Employee is not serving in an officer position as of the Termination Date, the
Healthcare Stipend will be in an amount equal to Two Hundred and Fifty Dollars
($250.00) for each Year of Service, subject to a minimum payment of Two Hundred
Fifty Dollars ($250.00) and a maximum payment of Fifteen Hundred Dollars
($1,500.00).”


3.The Plan is hereby amended by deleting Section 2(o) Long-Term Incentive Awards
and replacing it with the following language:


“Pro-Rated Long-Term Incentive Award Acceleration means, in the case of an
Eligible Employee serving in an officer position as of the Termination Date, the
accelerated vesting of an amount of such Eligible Employee’s outstanding
restricted stock awards, performance awards and such other awards as may be
granted



--------------------------------------------------------------------------------



under the Company’s 2016 Omnibus Incentive Plan, in each case, prorated for the
time elapsed between such award’s grant date or most recent vesting date, as
applicable, and the Termination Date. In the case of performance awards, the
portion of the award subject to acceleration under this section shall be further
modified by a performance factor determined in the Committee’s sole discretion,
which may be calculated based on the Company’s actual performance over the
elapsed performance period relative to the metrics established in applicable
performance award.


4.The Plan is hereby amended by deleting Section 2(s) Pro-Rated AIP Payment and
replacing it with the following language:


“Pro-Rated AIP Payment means the payment an Eligible Employee will receive as
part of his/her Special Severance Benefits which shall be based on the aggregate
salary received by the Eligible Employee for the calendar year in which the
Termination Date occurs multiplied by the Eligible Employee’s target annual
incentive opportunity (expressed as a percentage) for the calendar year in which
the Termination Date occurs multiplied by a corporate performance factor
determined in the Committee’s sole discretion, which may be calculated based on
the Company’s actual to date performance relative to the metrics established in
the Company’s annual incentive program, if any, for the calendar year in which
the Termination Date occurs.”


5.The Plan is hereby amended by deleting Section 2(u) Special Severance Benefits
and replacing it with the following language:


“Special Severance Benefit means the payments and benefits an Eligible Employee
who becomes a Participant will receive under this Plan, which includes the
Special Severance Payment, the Pro-Rated AIP Payment and, as applicable the
Healthcare Stipend and/or the Pro-Rated Long-Term Incentive Award Acceleration.”


6. The Plan is hereby amended by deleting Section 2(v) Special Severance Payment
and replacing it with the following language:


“Special Severance Payment means the lump sum payment an Eligible Employee who
becomes a Participant will receive under this Plan. If the Eligible Employee is
serving in an officer position as of the Termination Date, the Special Severance
Payment will be in an amount equal to four (4) weeks of Base Salary for each
Year of Service, subject to a minimum payment equal to thirteen (13) weeks of
Base Salary and a maximum payment equal to twenty-six



--------------------------------------------------------------------------------



(26) weeks of Base Salary; If the Eligible Employee is a Director (or the
equivalent) as of the Termination Date, the Special Severance Payment will be in
an amount equal to two (2) weeks of Base Salary for each Year of Service,
subject to a minimum payment equal to eight (8) weeks of Base Salary and a
maximum payment equal to twenty-six (26) weeks of Base Salary; If the Eligible
Employee is in a position below Director, the Special Severance Payment will be
in an amount equal to two (2) weeks of Base Salary for each Year of Service,
subject to a minimum payment equal to two (2) weeks of Base Salary and a maximum
of twenty-six (26) weeks of Base Salary.”


7. The Plan is hereby amended by deleting the second sentence of Section 2(y)
Years of Service. For purposes of clarity, the following language shall be
deleted:


“For example, if the Eligible Employee has been employed by the Company for four
years and four months as of the Termination Date, his/her Special Severance
Payment would be calculated by multiplying 4 1/3 by 4 and his/her Special
Severance Payment would be 17 1/3 weeks of Base Salary.”

8.The Plan is herby amended by deleting the last sentence of Section 9, which
reads, “Unless specifically extended through an amendment as provided in this
Section, the Plan will automatically terminate effective at 11:59 p.m. Central
Standard/Daylight Time on March 31, 2020.” and replacing it with, “The Plan
shall continue in full force and effect unless and until specifically terminated
by the Committee.”


9.Exhibits A and A-1 at Section 2 are amended by deleting the second sentence of
Section 2. For purposes of clarity, the following language shall be deleted:


“Your final paycheck will include payment for any accrued and unused paid time
off (“PTO”).”


10.Exhibits A and A-1 at Section 3 are hereby amended by deleting the first
paragraph of Section 3 Special Severance Benefits, including clauses (a), (b),
(c) and (d), and replacing it with the following language:


“Special Severance Benefits. In consideration of your service to SandRidge and
your execution of this Severance Agreement and the General Release, your not
revoking the General Release during the seven day period described later in this
Paragraph, and your compliance with the other terms of this Severance Agreement
and the Plan, you will be entitled to receive the Special Severance Benefits in
accordance with and as specifically provided for in the Plan.”





--------------------------------------------------------------------------------





11.Exhibits B and B-1 are amended to add the following language, to be inserted
at the end of Paragraph 3 of the General Releases:


“Nothing in this Agreement is intended to prohibit An Eligible Employee from
reporting possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, Congress, and any agency Inspector General,
or making other disclosures, including providing documents and other
information, that are protected under the whistleblower provisions of federal
law or regulation. In addition, an Eligible Employee does not need the prior
authorization of the Company to make any such reports or disclosures, nor is an
Eligible Employee required to notify the Company that an Eligible Employee is
going to make or has made such reports or disclosures. This Agreement does not
limit the Eligible Employee's right to receive a whistleblower reward or bounty
for providing information to the Securities and Exchange Commission.”


12.Except as expressly amended hereby, the terms of the Plan shall be and remain
unchanged and the Plan as amended hereby shall remain in full force and effect.




[Remainder of page intentionally blank.]











































--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
by its duly authorized representative on the day and year first above written.


           SANDRIDGE ENERGY, INC.



By:/s/ Michael A. JohnsonMichael A. JohnsonSenior Vice President and Chief
Financial Officer





           
           



